207 F.2d 777
GENERAL ELECTRIC COMPANY, Successor by Merger to Carboloy Company, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11784.
United States Court of Appeals Sixth Circuit.
October 22, 1953.

Petition to Review.
Lee, Toomey & Kent, Washington, D. C., for petitioner.
H. Brian Holland, Rollin H. Transue and Carolyn R. Just, Washington, D. C., for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the briefs of the parties and on the record and argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision of the Tax Court be and is hereby affirmed on the grounds stated in its opinion. 18 T.C. 1028.